



EXHIBIT 10.33


TERMINATION OF LEASE AGREEMENT


THIS TERMINATION OF LEASE AGREEMENT (this "Termination") is made as of September
15, 2016 (the "Effective Date"), by and between WF-FB NLTX, LLC, a Delaware
limited liability company ("Landlord"), and FARMER BROS. CO., a Delaware
corporation ("Tenant").


RECITALS:


A. Landlord and Tenant entered into that certain Lease Agreement dated July 17,
2015, as subsequently amended by First Amendment to Lease Agreement dated
December 29, 2015, and by Second Amendment to Lease Agreement dated March 10,
2016 (as amended, the "Lease"), whereby Tenant leases from Landlord that certain
parcel of real property, and improvements thereon, located in Northlake, Denton
County, Texas and more particularly described in the Lease (the "Property"). All
capitalized terms used herein but not otherwise defined shall have their same
meaning as assigned thereto in the Lease.


A.Pursuant to Section 45 of the Lease, Tenant has timely exercised the Purchase
Option, and Tenant has selected September 15, 2016 as the date of the Option
Closing.


B.In conjunction with the Option Closing, Landlord and Tenant now desire to
terminate the Lease./


AGREEMENT:


NOW, THEREFORE, for good and valuable considerations, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:


1.Termination.    Landlord and Tenant hereby terminate the Lease effective as of
the Effective Date. Landlord and Tenant agree that on the date of the Option
Closing, the Termination of Memorandum of Lease Agreement attached hereto as
Exhibit "A" shall be recorded in the Real Property Records of Denton County,
Texas. Notwithstanding the foregoing, Tenant's obligations under Section 7 of
the Lease, and the indemnity contained in Section 26 and Section 36 of the Lease
are hereby remade by tenant and shall survive the termination of the Lease.


2.Entire Agreement. This Agreement contains all of the agreements of the parties
hereto with respect to the subject matter hereof and no prior agreement,
understanding, or representation pertaining to any such matter shall be
effective for any purpose.


3.Authority. Landlord and Tenant each represent as follows: (a) Landlord and
Tenant are duly organized and in existence in the state of their organization,
(b) Landlord and Tenant have full right and authority to enter into this
Termination.


4.Counterparts. This Memorandum may be executed in multiple counterparts, each
of which shall be deemed an original, and all of which together shall constitute
one and the same instrument.








[SIGNATURES APPEAR ON FOLLOWING PAGES]





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, Landlord and Tenant have executed this Termination as of the
Effective Date.






LANDLORD:


WF-FB NLTX, LLC,
a Delaware limited liability company


By: John D. Altmeyer, Manager








(Signatures continue on the following page)





--------------------------------------------------------------------------------





TENANT:


FARMER BROS. CO.,
a Delaware corporation




By: /s/ Isaac N. Johnston, Jr.
Name: Isaac N. Johnston, Jr.
Title: Treasurer and CFO







